DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on 02/23/2021, wherein claims 1-3, 9, 13, 18 and 21have been amended, and claims 8 and 12 have been cancelled. Hence claims 1-7, 9-11, 13 and 18-24 are pending and ready for examination.
Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  The term “soft combine” in claim 7 and “transmission mode” in claim 13 are not defined in the instant specification.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 13 and 18, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al (US 20160211949 A1), hereinafter, “You”. 
	Regarding claim 1, You discloses: An apparatus for a base station (fig 18, element 200, a BS, para [0203]), comprising baseband circuitry having: a radio frequency (RF) interface (fig 18, element 200, a BS, para [0203], where, “A BS 200 includes a processor 201, a memory 202, and an RF (radio frequency) unit (the MTC device) 203”, para [0205], where, “The RF unit may include a baseband circuit for processing a radio signal”); and one or more processors (fig 18, element 200, a BS, para [0203], where, “A BS 200 includes a processor 201, a memory 202, and an RF (radio frequency) unit (the MTC device) 203”) configured to: dynamically determine a repetition configuration  for a physical downlink shared channel (PDSCH) (fig 14A-B, para [0171]-[0175], where, depicts the repetition configuration for PDSCH (physical downlink shared channel), as described in para [0175], where, “A BS may notify a starting value of RV that is to be applied within PDSCH bundle through DCI (equivalent to “dynamically”) to an MTC device through, for example, the redundancy value (RV) field”); 
	wherein the repetition configuration includes a number of PDSCH repetitions (fig 14A-B, para [0171]-[0175], where, fig 14B depicts the repetition configuration for PDSCH, as indicated by RV0, RV1 and RV2. In fig 16a-b, para [0180]-[0183], where, “the BS 200 may configure the repetition count of PDSCH within a bundle of PDSCHs that will be retransmitted (i.e., a number of subframes on which identical PDSCHs are repeatedly transmitted) to be less than the repetition count of PDSCH within a bundle of PDSCHs which is initially transmitted”, fig 16a-b, para [0183], where, “repetition count of PDSCH” equivalent to “number of PDSCH repetitions”);  a cycling sequence of redundancy versions (RVs) (fig 14B, para [0173], where, “RV0, RV1, RV2 and RV3 may be used as a cyclic shift for each of the PDSCH bundles. For example, in PDSCH bundle n, the RV value that corresponds to (n mode 4)th order. At the moment, it may have the values, RV0=0, RV1=2, RV2=3 and RV3=1”), and an indication which RV of the cycling sequence of RVs to employ with an  initial PDSCH (fig 14A-B and 16a-b, para [0188]-[0189], where, “A BS delivers an indication that represents a count of PDSCH being repeated within a bundle of PDSCHs which is retransmitted”, in para [0192]-[0193], where, RV field is used to indicate the cyclic sequence for PDSCH repetitions); 
	generate repetition level signaling for the determined repetition configuration (para [0017], where, the base station generates HARQ signalling when receive  a NACK from the MTC, based on which the repetition level is determined, para [0018]), 
	wherein the repetition level signaling comprises the initial PDSCH (para [0017], where, the base station generates HARQ signalling when receive  a NACK from the MTC, based on which the repetition level is determined, para [0018], fig 14B, para [0173], where, RV0 indicates initial transmission for PDSCH, para [0191], where, a repetition level is described as ½ repetition count), and one or more PDSCH repetitions for transmission to a user equipment (UE) using the RF interface (fig 14A-B, para [0173]-[0175], where, fig 14B depicts the repetition configuration for PDSCH, as indicated by RV0, RV1 and RV2. In fig 16a-b, para [0180]-[0183], where, “the BS 200 may configure the repetition count of PDSCH within a bundle of PDSCHs that will be retransmitted (i.e., a number of subframes on which identical PDSCHs are repeatedly transmitted) to be less than the repetition count of PDSCH within a bundle of PDSCHs which is initially transmitted”, fig 18, para [0204], where, “The RF unit 103 which is coupled to the processor 101 transmits and/or receives a radio signal”); the cycling sequence of RVs for the initial PDSCH (para [0017], where, the base station generates HARQ signalling when receive  a NACK from the MTC, based on which the repetition level is determined, para [0018], fig 14B, para [0173], where, RV0 indicates initial transmission for PDSCH, it may have the values, RV0=0, RV1=2, RV2=3 and RV3=1), and the one or more PDSCH repetitions, and an RV field that indicates a starting index (fig 14B, para [0173], where, RV0 indicates initial transmission for PDSCH, it may have the values, RV0=0, RV1=2, RV2=3 and RV3=1, where, “0, 1, 2, 3” equivalent to “index of RV”), of the cycling sequence of RVs (fig 14B, para [0175], where, “the RV value may be repeatedly applied as cycle shift from the RV value that corresponds to (n mod 4)th order. Or, in this case, the RV starting value that is to be applied to each PDSCH bundle may be determined by the PDCCH that schedules the corresponding PDSCH bundle. A BS may notify a starting value of RV that is to be applied within PDSCH bundle through DCI to an MTC device through, for example, the redundancy value (RV) field”); and 
	provide the generated repetition level signaling to the RF interface for transmission to the UE device (fig 14A-B, 16a-b and 18, para [0192], where, “the count of PDSCH being repeated may be included in the RV field in the PDCCH. For example, each value of the RV field is matched to repetition counts different from each other. When a value of the RV field is determined, the MTC device may acquire the repetition count within the bundle of PDSCHs” and further “when a value of the RV field is 0, which may represent the count of PDSCH being repeated within previous bundle of PDSCHs to be used for retransmission of the same repetition count. Or, when a value of the RV field is 1, which may represent the count of PDSCH being repeated within previous PDSCH bundle to be used for retransmission of ½ repetition count” and in para [0193], where, “each value of the RV field may represent a relative repetition count in comparison with a count of PDSCH being repeated within the first bundle of PDSCHs. As a particular example, when a value of the RV field is 0, which may represent the count of PDSCH being repeated within PDSCH bundle 0 to be used for retransmission of the same repetition count. And when a value of the RV field is 1, which may represent the count of PDSCH being repeated within PDSCH bundle 0 to be used for retransmission of ½ repetition count”).  
	Regarding claims 2, and 20, You further discloses: The apparatus of claim 1, wherein the repetition configuration  is configured within a downlink control information (DCI) field (fig 14A-B, para [0171]-[0175], where, depicts the repetition configuration for PDSCH (physical downlink shared channel), as described in para [0175], where, “A BS may notify a starting value of RV that is to be applied within PDSCH bundle through DCI (equivalent to “dynamically”) to an MTC device through, for example, the redundancy value (RV) field”). 
 	Regarding claim 3, You further discloses: The apparatus of claim 2, wherein the DCI field indicates the determined repetition configuration  based on sub-frame, slot, and/or subslot (Table 2 and Table 3, para [0097]-[0098], where, “a UE monitors the PDCCH based on the C-RNTI, the DCI format and the search space which is to be monitored are determined according to the transmission mode of the PDSCH”).  
	Regarding claim 4, You further discloses: The apparatus of claim 1, wherein the generated repetition level signaling is a physical downlink control channel (PDCCH) (fig 15A and 15B, para [0178]-[0179], where, “in case that an MTC device 100 receives a PDCCH that includes uplink grant, the MTC device 100 may transmit a bundle of PUSCHs to a BS 200 on several subframes”).
	Regarding claim 5, You further discloses: The apparatus of claim 4, wherein the PDCCH includes a DCI field to indicate the generated repetition level signaling (fig 15A and 15B, para [0175], where, “the RV starting value that is to be applied to each PDSCH bundle may be determined by the PDCCH that schedules the corresponding PDSCH bundle. A BS may notify a starting value of RV that is to be applied within PDSCH bundle through DCI to an MTC device through, for example, the redundancy value (RV) field”).
	Regarding claim 7, You further discloses: The apparatus of claim 4, wherein the UE device performs a soft combine of the PDCCH and one or more PDSCH transmissions (fig 9, para [0130]-[0139], where, “the UE 100 receives data #1 from the eNodeB 200 through the physical shared channel (PSCH) on the timing related to the PDCCH”).
	Regarding claim 9, You further discloses: The apparatus of claim 1, wherein the one or more processors configure initial resource blocks (RBs) for the initial PDSCH transmission and repetition RBs for the one or more PDSCH repetitions (fig 14A-B, para [0171]-[0175], where, depicts the repetition configuration for PDSCH (physical downlink shared channel), as described in para [0175], where, “A BS may notify a starting value of RV that is to be applied within PDSCH bundle through DCI (equivalent to “dynamically”) to an MTC device through, for example, the redundancy value (RV) field”). 
	Regarding claim 13, You further discloses: The apparatus of claim 1, wherein the one or more processors are configured to identify one or more supported transmission modes that include the determined transmission mode (fig 3 and 9, the base station include Tx mode of operation and Rx mode of operation, para [0070]-[0071], in Tx mode UE receive UL-DL configuration).
	Regarding claim 18, You further discloses:  One or more computer-readable media having instructions that, when executed, cause a base station to: configure a repetition configuration for a user equipment (UEJ device ; generate a physical downlink control channel (PDCCH) for the repetition configuration; 	generate an initial physical downlink shared channel (PDSCH) transmission; and generate one or more PDSCH repetition transmissions according to the repetition configuration, wherein the repetition includes a redundancy version (RV) and an RV cycling sequence for the initial PDSCH and the one or more PDSCH repetition transmissions, the repetition configuration further comprising an RV field that indicates a starting index of the RV cycling sequence (Regarding claim 18, which is a computer-readable storage medium where, the codes and instruction for the apparatus claimed in claim is stored. The claim limitations of claim 18 are same as claim 1 except “One or more computer-readable media having instructions” and “ generate a physical downlink control channel (PDCCH) for the repetition configuration”; Therefore the rejections of claim 1 are applied for the rejection of claim 18. Further the limitations “One or more computer-readable media having instructions” and “ generate a physical downlink control channel (PDCCH) for the repetition configuration” are rejected as follows:  
	You further discloses: One or more computer-readable media having instructions” (Examiner’s Note: The examiner revealed that the computer-readable storage media “can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or other tangible and/or non-transitory medium”, instant specification para [0068], You: fig 18, block 200 “BS base station” with memory 202 and block 100 “MTC Device” with memory 102, para [0202]-[0205], where, “The memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory cards, storage media and/or other storage devices (equivalent to “computer-readable storage medium”) and “ generate a physical downlink control channel (PDCCH) for the repetition configuration (fig 15A and 15B, para [0178]-[0179], where, “in case that an MTC device 100 receives a PDCCH that includes uplink grant, the MTC device 100 may transmit a bundle of PUSCHs to a BS 200 on several subframes”).
	
	Regarding claim 22, You further discloses: The computer-readable media of claim 18, wherein the one or more PDSCH repetition transmissions are in consecutive transmission time intervals (TTIs) (fig 3, para [0064], where, “The radio frame includes 10 sub-frames indexed 0 to 9. One sub-frame includes two consecutive slots. The time for one sub-frame to be transmitted is denoted TTI (transmission time interval). For example, the length of one sub-frame may be 1 ms, and the length of one slot may be 0.5 ms”).
	Regarding claim 23, You further discloses: The computer-readable media of claim 18, wherein the repetition configuration is within a downlink control information (DCI) of a physical downlink control channel (PDCCH) and the DCI includes a UE specific search space that indicates a number of PDSCH repetitions (para [0096]-[0097]).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 10-11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20160211949 A1), hereinafter, “You” in view of Islam et al (US 2019/0246378 A1), hereinafter, “Islam”.
	Regarding claim 6, You explicitly does not teach: The apparatus of claim 1, wherein the generated repetition level signaling is provided by a radio resource control (RRC) configuration.  
	However, Islam in the same field of endeavor teaches: wherein the generated repetition level signaling is provided by a radio resource control (RRC) configuration (Islam: fig 6, para [0076], where, “ The data may include downlink traffic to send to the UEs, but may also sometimes include higher layer control signaling, such as radio resource control (RRC) signaling”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of You  with the teaching of Islam for the advantage of enables the network to dynamically schedule downlink transmissions to the UEs on a frame-by-frame basis (Islam: para [0084]).

	Regarding claim 10, You explicitly does not teach: The apparatus of claim 9, wherein the one or more processors configure initial rate matching for the initial RBs and repetition rate matching for the repetition RBs based on UE decoding probability.  
	However, Islam in the same field of endeavor teaches: wherein the one or more processors configure initial rate matching for the initial RBs and repetition rate matching for the repetition RBs based on UE decoding probability (Islam: fig 6, para [0063], where, “The encoder 226 in the downlink message generator 224 may perform the error correction coding. In one embodiment, the error correction coding results in an encoded bit stream comprising three bit streams: a systematic bit stream and two parity bit streams. Rate matching may be performed, and a circular buffer (not illustrated) may store the systematic and parity bits”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of You  with the teaching of Islam incorporating “rate matching” for the advantage of enables the network to dynamically schedule downlink transmissions to the UEs on a frame-by-frame basis (Islam: para [0084]).

	Regarding claim 11, You explicitly does not teach:  The apparatus of claim 10, wherein the repetition rate matching is a same mode as the initial rate matching. 
	However, Islam in the same field of endeavor teaches: wherein the repetition rate matching is a same mode as the initial rate matching (Islam: fig 6, para [0063] and para [0066], where same rate matching is applied for initial transmission and group of repetitions depending on HARQ timing, see further para [0081]).
  	Regarding claim 19, You explicitly does not teach:  The computer-readable media of claim 18, wherein the repetition configuration is for radio resource controlled (RRC) signaling.
	However, Islam in the same field of endeavor teaches: wherein the repetition configuration is for radio resource controlled (RRC) signaling (Islam: fig 6, para [0076], where, “ The data may include downlink traffic to send to the UEs, but may also sometimes include higher layer control signaling, such as radio resource control (RRC) signaling”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of You  with the teaching of Islam for the advantage of enables the network to dynamically schedule downlink transmissions to the UEs on a frame-by-frame basis (Islam: para [0084]).

 
	Regarding claim 21, You explicitly does not teach: The computer-readable media of claim 18, wherein the repetition configuration further includes a and rate matching, for the one or more PDSCH repetition transmissions.  
	However, Islam in the same field of endeavor teaches: wherein the repetition configuration further includes a repetition level sequence, a resource block (RB) allocation, and rate matching, for the one or more PDSCH repetition transmissions (Islam: fig 6, para [0063], where, “The encoder 226 in the downlink message generator 224 may perform the error correction coding. In one embodiment, the error correction coding results in an encoded bit stream comprising three bit streams: a systematic bit stream and two parity bit streams. Rate matching may be performed, and a circular buffer (not illustrated) may store the systematic and parity bits”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of You  with the teaching of Islam to incorporate “rate matching” for the advantage of enables the network to dynamically schedule downlink transmissions to the UEs on a frame-by-frame basis (Islam: para [0084]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20160211949 A1), hereinafter, “You” in view of Kim et al (US 2017/0374640 A1), hereinafter, “Kim”.
	Regarding claim 24, You does not explicitly teach: The computer-readable media of claim 18, wherein the instructions, when executed, further cause the gNB to apply a modulation restriction, wherein the modulation restriction is selected from a group comprising quadrature phase shift keying (QPSK), quadrature amplitude modulation 16 (QAM16), and/or quadrature amplitude modulation 64 (QAM64).
	However, Kim in the same field of endeavor teaches: wherein the instructions, when executed, further cause the gNB to apply a modulation restriction, wherein the modulation restriction is selected from a group comprising quadrature phase shift keying (QPSK), quadrature amplitude modulation 16 (QAM16), and/or quadrature amplitude modulation 64 (QAM64) (Kim: para [0097], where, “A PDCCH is made up of an aggregate of one or more consecutive CCEs. A CCE is a unit of 9 REGs each REG including 4 REs. Four Quadrature Phase Shift Keying (QPSK) symbols are mapped to each REG”, para [0221], where, “The dataMCS field may indicate whether 256QAM is supported for the PMCH and may indicate IMCS indicating an MCS”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of You  with the teaching of Kim to incorporate “Quadrature Phase Shift Keying (QPSK) symbols” for the advantage of enabling high-speed data transmission without increasing a system bandwidth by simultaneously transmitting different data through multiple Tx antennas (Kim: para [0106]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




NIZAM U. AHMED
Examiner


/KIBROM T HAILU/Primary Examiner, Art Unit 2461